Order denying motion to strike cause from the Equity Term calendar reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The amended complaint presents no ease for an accounting in equity. The parties are not coadventurers, but the contract is simply one employing plaintiff and compensating him for his services by a share in the profits. (Hart v. Garrett Co., 87 App. Div. 536; Lee v. Washburn, 80 id. 410.) Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ., concur.